DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because they do not include reference characters or any clarity to the illustration of the sleeve being seven-sided. Fig. 10 illustrates what could be a seven-sided sleeve, but the image does not clearly illustrate fold lines to distinctively visualize distinct panels, nor does the image clearly label seven distinct panels.  Without these visibly distinct fold lines and reference characters, Fig. 10 appears to show a four sided sleeve having curved walls.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 

Specification
The disclosure is objected to because of the following informalities: the specification does not include reference characters for all distinct elements that form a 7-sided sleeve, which are recited in claim 3.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Corinne (FR 2,710,321) in view of Hasselhoff (US 3,141,599).
Regarding claim 1, Corinne teaches a produce basket (Figs. 1-2) comprising: a paperboard basket having a bottom 1 and four sides 3,4,5,6; and wherein the basket is formed by folding a pre-perforated pre-cut basket sheet and wherein the basket's four sides are separated by flexible trapezoidal separators 5a, 5c, 6a, 6c each supporting a tab 5b,5d, 6b, 6d which serves to connect each side to its adjacent side, forming an irregular octagonal and wherein the flexible trapezoidal separators serve to form, with the four sides, a tapered basket (Fig. 2). Corinne does not teach a sleeve.
Hasselhoff teaches an analogous container for fruit and teaches using a paperboard carrying sleeve (col 2 lines 12-15); wherein the sleeve has at least four sides 16-19 one of which is the sleeve top 18 (Fig. 2) and wherein the sleeve top has an integral handle disposed 23 in the approximate center of the sleeve top; wherein the carrying sleeve can be slid over the basket with the sleeve top covering the basket top (col 1 lines 23-37), the carrying sleeve is formed by a folding a pre-perforated pre-cut carrying sleeve sheet (col 2 lines 18-20).  It would have been obvious to one of ordinary skill in the art to modify the structure of Corinne with the sleeve of Hasselhoff with the motivation of protecting the contents and providing a convenient handled carrier arrangement, as taught by Hasselhoff (col 1 lines 38-41).
Regarding claim 2, Corinne is modified with the sleeve of Hasselhoff, and Hasselhoff teaches the carrying sleeve has: a support member 20 connecting its bottom side 16 to one of the vertical sides 19 (Fig. 4) which support member is formed from a bend 15 in the bottom side paperboard.  Hasselhoff teaches the sleeve is formed of a flexible material (col 2 lines 13-15) and that the arrangement is collapsible (col 3 lines 22-29), so the examiner takes the position that the sleeve can flex around a container, and therefore said support member allows the carrying sleeve to deform when filled with produce.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see Remarks, filed 9/22/2022, with respect to the rejection(s) of claim 1 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Corinne (FR 2,710,321) in view of Hasselhoff (US 3,141,599).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP D SCHMIDT whose telephone number is (571)272-3459. The examiner can normally be reached Monday-Friday; hours vary approximately 0800-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PHILLIP D SCHMIDT/             Examiner, Art Unit 3734                                                                                                                                                                                           
/CHRISTOPHER R DEMEREE/             Primary Examiner, Art Unit 3734